no -/r
                      ELECTRONIC RECORD



COA#      04-13-00744-CR                 OFFENSE:          MURDER

          ARTURO NORIEGA V. THE
STYLE: state of texas                    COUNTY:           BEXAR

COA DISPOSITION:   AFFIRMED              TRIAL COURT:      175™ DISTRICT COURT


DATE: 12/23/14            Publish: NO    TCCASE#:          2013CR4087




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         ARTURO NORiEGA V. THE
STYLE:   STATE OF TEXAS                         CCA#:
                                                              1.\b-tS
     hnULANTyS>               Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:            DATE:

                                               JUDGE:.
DATE: Ofjl%^la^tr                              SIGNED:                  PC:.
JUDGE: fa £L.±^                                PUBLISH:                 DNP:




                                                                        MOTION FOR

                                      REHEARING IN CCA IS:

                                      JUDGE: